DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0091537 ("D’Alesio").
Regarding claim 1, D’Alesio discloses a device comprising: 
a plurality of sensor/light source groups (3, Fig. 1), each comprising a sensor (paragraph [0065]), a first light source of a first color (31a, Fig. 1, paragraph [0081]), and a second light source of a second color (31a, Fig. 1, paragraph [0081]), arranged in sequence along an expected direction of travel of an object (paragraph [0005]); 
a device to track objects, coupled to the plurality of sensor/light source groups (paragraphs [0078]-[0079]), configured to: 

drive second light sources (one of the other LEDs 31a) in response to received active sensor outputs from sensors of the plurality of sensor/light source groups (paragraph [0030] states the modular device can detect body movements and generate signals for activating a specific color, or paragraph [0078] states driving the LEDs off).
Regarding claim 2, D’Alesio discloses the device of claim 1, wherein each sensor produces an active sensor output in response to the object within a sensed distance from the sensor (paragraph [0058] states sensors can include a proximity sensor that detects movement within a specific distance of the modular device).
Regarding claim 4, D’Alesio discloses the device of claim 1, wherein the stored sequence identifies a desired illumination time sequence for first light sources, the stored sequence comprising a number of entries that corresponds to a number of sensor/light source groups in the plurality of sensor/light source groups (paragraph [0159] states establishing a sequence includes identifying which satellites, or modules, to switch on and their latency time.  Also see paragraph [0110], in some programs the latency times is the illumination time before the module automatically switches off).
Regarding claim 6, D’Alesio discloses the device of claim 4, wherein the device to track objects coordinates playback of the stored sequence with detected object movement from a start position (paragraph [0118]).
Regarding claim 8, D’Alesio discloses a system, comprising: 
an object in motion (athlete, paragraph [0011]); 
a plurality of sensor/light source groups (3, Fig. 1), each comprising: 
a sensor (paragraph [0058]); 

a device to track objects (4, Fig. 1), coupled to the plurality of sensor/light source groups (paragraph [0099]), comprising: 
a processor (paragraph [0037]); and 
a memory, coupled to the processor (although not explicitly disclosed, a memory is inherently included in the control unit in order to store the logical program used to activate the training programs), comprising: 
instructions (paragraph [0037], the processor has means for running a logical program); and a stored sequence (paragraphs [0010] and [0103], the control unit has stored training programs); 
the processor configured to execute the instructions to: 
drive first light sources in response to playback of the stored sequence (paragraph [0010]); and drive second light sources in response to received active sensor outputs from sensors of the plurality of sensor/light source groups (paragraph [0030] states the modular device can detect body movements and generate signals for activating a specific color, or paragraph [0078] states driving the LEDs off).
Regarding claim 9, D’Alesio discloses the system of claim 8, wherein each sensor produces an active sensor output in response to the object within a sensed distance from the sensor (paragraph [0058] states sensors can include a proximity sensor that detects movement within a specific distance of the modular device).
Regarding claim 11, D’Alesio discloses the system of claim 8, wherein the stored sequence can be modified (paragraph [0147]) to match illumination times for the second light sources (paragraph [0013] states the sequences can be changed based on a person’s capacities and physical condition).
Regarding claim 12, D’Alesio discloses the system of claim 8, wherein the device to track objects coordinates playback of the stored sequence (example exercise programs, for example, paragraphs [0110] and [0118]) with one of detected object movement from a start position and activation of a control (paragraph [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0332838 (“Vancorenland”).
Regarding claim 1, Vancorenland discloses a device comprising: 
a plurality of sensor/light source groups (Fig. 2, each rack 202 has a location indicator device with LEDs, and the ability to detect proximity using antennas), each comprising a sensor (paragraph [0093] states proximity is detected), a first light source of a first color (612, Fig. 6), and a second light source of a second color (610, Fig. 6, and paragraph [0053]), arranged in sequence along an expected direction of travel of an object (paragraph [0038] states location indicator devices are along a path a technician will travel); 
a device to track objects (rack-based observer device), coupled to the plurality of sensor/light source groups (paragraph [0016]), configured to: 
drive first light sources in response to playback of a stored sequence (paragraph [0051]); and drive light sources in response to received active sensor outputs from sensors of the plurality of sensor/light source groups (paragraph [0053] and [0093] state light sources can be activated to display a color or pattern of colors indicative of a proximity of a technician).

Regarding claim 8, Vancorenland discloses a system, comprising: 
an object in motion (technician paragraph [0016]); 
a plurality of sensor/light source groups (Fig. 2, each rack 202 has a location indicator device with LEDs, and the ability to detect proximity using antennas), each comprising: 
a sensor (the ability to detect proximity using antennas, or other sensor, paragraph [0023]); 
a first light source in a first color (612, Fig. 6); and a second light source in a second color (610, Fig. 6); and 
a device to track objects (rack-based observer device), coupled to the plurality of sensor/light source groups (paragraph [0016]), comprising: 
a processor (paragraph [0043]); and 
a memory, coupled to the processor (paragraph [0043]), comprising: 
instructions (paragraph [0043]); 
the processor configured to execute the instructions to: 
drive first light sources in response to playback of the stored sequence (paragraph [0051]); and 
drive second light sources in response to received active sensor outputs from sensors of the plurality of sensor/light source groups (paragraph [0053] and [0093] state light sources can 
Vancoreland discloses ([0093]) changing the light signal in response to a proximity detection.  Vancorenland does not disclose that a second light source is lit as claimed.  However, it is known that changing a light source signal can entail lighting a second light source.  It would have been obvious to one of ordinary skill in the art before the effective filing date to light a second light source as a way of changing the light in response to the presence of an object as disclosed by Vancorenland in order to provide real time indication that motion is detected and provide accurate directional guidance, as taught, known, and predictable.
Regarding claim 12, Vancorenland discloses the system of claim 8, wherein the device to track objects coordinates playback of the stored sequence with one of detected object movement from a start position and activation of a control (paragraphs [0076]-[0077]). 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vancorenland in view of U.S. Patent Publication No. 2013/0093335 ("Vinkenvleugel"). 
Regarding claim 3, Vancorenland discloses the device of claim 1, wherein the first and second light sources (612, 610, Fig. 6) of a sensor/light source group indicates object travel matches the stored sequence (paragraph [0076] states the technician is guided by the sequence and paragraph [0093] states a change of light can occur as the technician’s proximity is detected). 
Vancorenland does not explicitly disclose that the first and second light sources of a sensor/light source group are simultaneously illuminated to produce a third color different than the first and second colors.
However, Vinkenvleugel discloses that mixing light of a first color with light of a second color, a third color is obtained (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to light the first and second colors simultaneously to create a third color as disclosed by 
Regarding claim 10, Vancorenland discloses the system of claim 8, wherein first and second light sources (612, 610, Fig. 6) of a sensor/light source group indicates object motion coincides with stored sequence (paragraph [0076] states the technician is guided by the sequence and paragraph [0093] states a change of light can occur as the technician’s proximity is detected).
Vancorenland does not explicitly disclose that the first and second light sources of a sensor/light source group are simultaneously illuminated to produce a third color different than the first and second colors.
However, Vinkenvleugel discloses that mixing light of a first color with light of a second color, a third color is obtained (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to light the first and second colors simultaneously to create a third color as disclosed by Vinkenvleugel in the device of Vancorenland in order to provide a well-defined third color confirmation signal that location or movement is correct, as taught, known, and predictable.
Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vancorenland in view of U.S. Patent Publication No. 2008/0225520 (“Garbus”).
Regarding claim 7, Vancorenland discloses the device of claim 1, wherein each sensor/light source group comprises a third light source (608, Fig. 6).  
Vancorenland does not disclose that the third light source is configured to illuminate in response to the first and second light sources of the same sensor/light source group are illuminated.  
However, Garbus discloses a system using at least three RGB LEDs (paragraph [0039]) to produce different colors, where the third light is illuminated in response to the first two colors being illuminated and in order to create a specific color (paragraph [0076]).   

Regarding claim 13, Vancorenland discloses the system of claim 8, wherein each sensor/light source group comprises a third light source (608, Fig. 6).  
Vancorenland does not explicitly disclose that the third light source configured to illuminate in response to the first and second light source of the same sensor light source group are illuminated. 
However, Garbus discloses a system using at least three RGB LEDs (paragraph [0039]) to produce different colors, where the third light is illuminated in response to the first two colors being illuminated and in order to create a specific color (paragraph [0076]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a third LED as disclosed by Garbus to the device of Vancorenland in order to obtain the desired colored at a higher intensity, as taught, known, and predictable.
Regarding claim 14, Vancorenland in view of Garbus discloses the system of claim 13, and Vancorenland further discloses the device to track objects does not solely control illumination of any third light source (paragraph [0073] states the asset tracking system can activate a location indicate device).


Claims 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alesio.
Regarding claim 15, D’Alesio discloses a method, comprising: 
initiating playback of a stored sequence controlling timed sequential illumination (paragraph [0007]) of first light sources of a plurality of sensor/light source groups (one of the LEDs 31a, Fig. 1), each sensor/light source group comprising a sensor (paragraph [0058]), a 
illuminating first light sources as directed by playback of the stored sequence (paragraphs [0010] and [0108] states a series of possible programs can be stored to drive the LEDs on); and detecting motion of the object by one or more sensors (paragraph [0030]).
D’Alesio does not disclose illuminating second light sources in response to corresponding sensors of the one or more sensors detecting the object; and detecting a third color in response to illuminating the first and second light sources in one or more sensor/light source groups.
However, it would have been an obvious matter of design choice to modify the device of D’Alesio to illuminate, rather than turn off, second light sources in response to corresponding sensors of the one or more sensors detecting the object; and have the athlete detect a third color in response to illuminating the first and second light sources in one or more sensor/light source groups.  Doing so would make the detection more apparent and does not require additional equipment nor control circuits and would enable the athlete to measure its speed or gestures of the body, as taught, known, and predictable. 
Regarding claim 16, D’Alesio discloses the method of claim 15, wherein initiating playback of the stored sequence comprising one of:  coordinating playback with detected object movement from a start position (paragraph [0118]); and activating a control (paragraph [0007]).
Regarding claim 18, D’Alesio discloses the method of claim 15, further comprising: 
producing active sensor outputs from the sensors in response to the object within a detection range of the sensors (paragraph [0058] states sensors can include a proximity sensor that detects movement within a specific distance of the modular device). 
Regarding claim 19, D’Alesio discloses the method of claim 15, further comprising: creating the stored sequence in response to a previous object motion (paragraph [0165]).  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alesio in view of Garbus.
Regarding claim 7, D’Alesio discloses the device of claim 1, wherein each sensor/light source group comprises a third light source (31a, Fig. 1, paragraph [0081] states three color RGB LEDs).  
D’Alesio does not disclose that the third light source is configured to illuminate in response to simultaneously illuminating the first and second light source of the same sensor light source group.  
However, Garbus discloses a system using at least three RGB LEDs (paragraph [0039]) to produce different colors, where the third light is illuminated in response to the first two colors being illuminated and in order to create a specific color (paragraph [0076]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to illuminate a third LED as disclosed by Garbus to the device of D’Alesio in order to obtain visual feedback in the desired colored for measuring speed or gestures of the body, as taught, known, and predictable.
Regarding claim 17, D’Alesio discloses the method of claim 15, wherein each sensor/light source group comprising a third light source (31a, Fig. 1, paragraph [0081] states three color RGB LEDs).
D’Alesio does not disclose that the third light source is configured to illuminate in response to simultaneously illuminating the first and second light source of the same sensor light source group.
However, Garbus discloses a system using at least three RGB LEDs (paragraph [0039]) to produce different colors, where the third light is illuminated in response to the first two colors being illuminated in order to create a specific color (paragraph [0076]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to illuminate a third LED as disclosed by Garbus to the device of D’Alesio in order to obtain .
Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device as claimed, specifically in combination with storing entries that include the identifier of the sensor/light source group, and the start and end times that correspond to the first light source, are not disclosed or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878